DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 5 recites in part, “…wherein based on information related to the identification code associated with the user, the NFC terminal transmits the identification code associated with the user to a specific remote server for processing the NFC payment transaction using the payment method maintained at the specific remote server that corresponds to the identification code associated with the user”. 
U.S. Patent Appl. Pub. No. 2007/0156436 (hereinafter – ‘436, incorporated by reference) explains that “…the method includes the steps of sending a first transaction request signal from a first transceiver to any one of a plurality of conventional point-of-sale terminals using a first communication channel, the transaction request signal including an identifier stored in the secure memory and that is associated with the user of the hand-held mobile device, thereby causing the one conventional point-of-sale terminal to transmit the transaction request signal to a transaction server that is remote from the point-of-sale device.” Paragraph 0013. 

Further, ‘436 teaches that “…a point-of-sale terminal that receives one of the transaction request signals and transmits the one transaction request signal to the transaction server; a transaction server that receives the one transaction request signal from the point-of-sale terminal, verifies the transaction, and forwards a transaction verification signal to the management server; and a management server that receives the transaction verification signal, identifies the user corresponding thereto, and provides as one of the transaction signals a first transaction response signal to the second radio transceiver.” See Paragraph 0016. 
From the above paragraphs, Applicant’s disclosure fails to provide proper antecedent basis for the claimed subject matter. Appropriate correction is required. 
Claim 20 recites analogous limitation, and therefore is rejected based on same rationale.

Claim 11 recites in part, “… wherein the non-browser based application sends a request to the remote server to retransmit the digital artifact if it has not received the digital artifact from the remote server within a period of time”. 

In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (incorporated by reference, hereinafter ‘192) teaches that “[I]f either of the transceivers 129 or 136 are not associated with the respective radio element 120 or secure element 130, and there is no direct connection between the radio element 120 and the secure element 130, then a direct communication link between the radio element 120 and the secure element 130 will not exist. As such, while ticketing and many transactions can still exist, data from a real-time transaction performed using the secure element 130 cannot be made directly available to the radio processor and the applications stored thereon, which can prevent, for example, certain redundancy checks to occur, such as a ticketing application in which, after the ticket order has been placed, the ticketing application in the memory 
From the above paragraphs, Applicant’s disclosure fails to provide proper antecedent basis for the claimed subject matter. Appropriate correction is required. 
Claim 26 recites analogous limitation, and therefore is rejected based on same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in part, 
“executing the secure element in response to a detection of a near field communication inductive signal from an NFC terminal configured to use the NFC protocol”. 


Claim 1 recites in part, 
“…wherein the first transaction information including the identification code associated with the user is transmitted to a remote server that processes the NFC payment transaction using the payment method that corresponds to the identification code associated with the user”. 
It is unclear what structural element transmits the identification code associated with the user to the remote server”. Appropriate correction is required

Claim 1 recites the limitation "the payment method" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 10 recites the limitation "the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 15 recites in part, “…further wherein the non-browser based application is stored in the mobile device memory during execution of the non-browser based application to provide temporary storage of at least some non-browser based 
Applicant’s specification teaches that “...[m]emory elements 504A-B can include local memory employed during actual execution of the program code, bulk storage, and cache memories that provide temporary storage of at least some program code in order to reduce the number of times the code must be retrieved from bulk storage during execution...” Paragraph 0027.
From the above paragraph, it appears the mobile device memory comprises a bulk storage wherein the non-browser based application is stored in a mobile device. In addition, the mobile device memory comprises a cache wherein some portion of the non-browser based application may be temporarily stored during execution of the non- browser based application instead of retrieving the program code(s) from bulk storage.
It is unclear, in claim 15, what part/feature the recited “mobile device memory” refers to. In other words, the claim is unclear as to what the recited “mobile device memory’ refers to. Appropriate correction is required.
Claim 30 recites similar limitation as set forth claim in 15, and therefore is rejected based on the same rationale. 

Claim 16 recites in part, 
“a secure element permanently embedded within the body of the mobile device comprising…
an NFC transceiver configured to use the NFC protocol that transmits, using the first transaction information including the identification code associated with the user…” 


Claim 25 recites the limitation "the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claims 2-15 and 17-30 are rejected based on their dependence, directly or indirectly, from claims 1 or 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-12, 17-19, 21, 23, 24 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-12, 14-16, 18-22, 24, 25 and 27 of U.S. Patent No. 10,565,575 (hereinafter ‘575). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1-3, 5-7, 9-12, 14-16, 18-22, . 

U.S. Patent Appl. No. 17/363,973
U.S. Patent No. 10,565,575
1. A method for conducting a Near Field Communication (NFC) payment transaction using an NFC protocol, the method comprising: 

maintaining a non-browser based application in a mobile device memory, wherein the non-browser based application is a mobile operating system platform non-browser based mobile application with a graphical user interface that is preinstalled or downloaded and installed on the mobile device, the mobile device comprising the mobile device memory, a mobile device display, a mobile device processor, a mobile device wireless transceiver that supports voice and data interactions through a first communication channel, an NFC 

executing the secure element in response to a detection of a near field communication inductive signal from an NFC terminal configured to use the NFC protocol; and 

transmitting via the NFC transceiver, first transaction information including the identification code associated with the 

after the NFC payment transaction has been processed, receiving, at the mobile device, over the first communication channel a digital artifact for display in the graphical user interface of the non-browser based application.


maintaining a non-browser based application in a mobile device memory, wherein the non-browser based application is a mobile operating system platform non-browser based mobile application with a graphical user interface that is preinstalled or downloaded and installed on a mobile device, the mobile device comprising the mobile device memory, a mobile device display, a mobile device processor, a mobile device wireless transceiver that supports voice and data interactions through a first communication channel, an NFC transceiver configured to use the NFC 

executing the secure element application in response to a detection of a near field communication inductive signal from an NFC terminal configured to use the NFC protocol; and 

transmitting, using the secure element application, via the NFC transceiver, first 

.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/389,925 (now U.S. Patent No. 10,565,575), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art do not teach, 
“executing the secure element in response to a detection of a near field communication inductive signal from an NFC terminal configured to use the NFC protocol; and 
transmitting via the NFC transceiver, first transaction information including the identification code associated with the user via the second communication channel from the secure element memory to the NFC terminal during an NFC inductive interaction between the secure element and the NFC terminal, wherein the first transaction information including the identification code associated with the user is transmitted to a 
as recited in claims 1 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687